FILED
                           NOT FOR PUBLICATION                                NOV 19 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JUAN GARCIA,                                     No. 11-16072

              Plaintiff - Appellant,             D.C. No. 1:09-cv-01629-SKO

  v.
                                                 MEMORANDUM*
COMMISSIONER OF SOCIAL
SECURITY ADMINISTRATION,

              Defendant - Appellee.


                   Appeal from the United States District Court
                        for the Eastern District of California
                   Sheila K. Oberto, Magistrate Judge, Presiding

                          Submitted November 7, 2012**
                            San Francisco, California

Before: GOULD and M. SMITH, Circuit Judges, and DUFFY, District Judge.***




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
            The Honorable Kevin Thomas Duffy, United States District Judge for
the Southern District of New York, sitting by designation.
      Appellant Juan Garcia appeals the district court’s affirmance of the Social

Security Commissioner’s denial of his application for disability benefits. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Garcia claims the ALJ improperly discounted his testimony. Because Garcia

“produc[ed] objective medical evidence of underlying impairment,” the ALJ could

reject Garcia’s “testimony about severity of symptoms [only] with specific

findings stating clear and convincing reasons for doing so.” Batson v. Comm’r of

Soc. Sec. Admin., 359 F.3d 1190, 1196 (9th Cir. 2004) (internal quotations

omitted). The ALJ provided several such reasons, including conflicts between

Garcia’s testimony and that of his wife and his doctor. We defer to the ALJ’s

credibility determination “where, as here, the evidence reasonably supports the

ALJ’s decision.” Stubbs-Danielson v. Astrue, 539 F.3d 1169, 1174 (9th Cir. 2008).

      The ALJ properly rejected Dr. Helland’s opinion because it was conclusory,

“did not have supportive objective evidence, was contradicted by other statements

and assessments of [Garcia’s] medical condition, and was based on [Garcia’s]

subjective descriptions of pain.” Batson, 359 F.3d at 1195. The ALJ also did not

err in giving little weight to Dr. Buckenberger’s opinion that Garcia “cannot work

full time” because such a conclusion is reserved to the Commissioner.




                                         2
20 C.F.R. § 404.1527(d); see Tonapetyan v. Halter, 242 F.3d 1144, 1148 (9th Cir. 2001).

      After determining that Dr. Buckenberger’s opinion “invade[d] ultimate

conclusions that are reserved to the Social Security Administration,” the ALJ was

not required to further develop the record. Such a determination “does not by itself

trigger a duty to contact the physician for more explanation.” McLeod v. Astrue,

640 F.3d 881, 885 (9th Cir. 2011). That duty would be triggered by “ambiguous

evidence, or the ALJ’s own finding that the record is inadequate to allow for

proper evaluation of the evidence,” neither of which was present here.

Tonapetyan, 242 F.3d at 1150.

      Garcia also claims that the ALJ did not properly consider the effect of his

obesity in combination with his other impairments, but Garcia did not provide “any

evidence of functional limitations due to obesity which would have impacted the

ALJ’s analysis.” Burch v. Barnhart, 400 F.3d 676, 683 (9th Cir. 2005). Garcia

relies on Celaya v. Halter, where the ALJ completely failed to consider obesity,

“even implicitly.” 332 F.3d 1177, 1182 (9th Cir. 2003). By contrast, here the ALJ

recognized Garcia’s obesity as a severe impairment. When assessing Garcia’s

residual functional capacity (“RFC”), the ALJ considered his obesity and relied on

functional limits suggested by doctors who recognized it.




                                         3
      Garcia’s complaint that his RFC inadequately incorporated his lumbar spine

degenerative disc disease and history of osteotomy surgery on the right ankle with

residual scar tissue is similarly unavailing. As with his obesity, Garcia has not

provided any acceptable objective medical opinion that these impairments limit his

function more severely than as assessed by the ALJ. Nor has he shown that the

alleged error affected the ALJ’s disability finding.

      The ALJ’s hypothetical to the vocational expert (“VE”) did not include

restrictions on standing and sitting in Garcia’s RFC. As a result, the ALJ’s finding

that Garcia could perform past relevant work was not supported by substantial

evidence. See Pinto v. Massanari, 249 F.3d 840, 845 (9th Cir. 2001). Similarly,

the VE’s testimony had “no evidentiary value to support a finding that the claimant

can perform jobs in the national economy.” Matthews v. Shalala, 10 F.3d 678, 681

(9th Cir. 1993). But the ALJ based his finding that Garcia could perform jobs that

existed in significant numbers in the national economy on both the VE’s testimony

and the SSA Medical-Vocational Guidelines, Rule 202.21, Table No. 2, 20 C.F.R.

§ 404, Subpart P, Appendix 2. Because Garcia’s “specific vocational profile is

listed in a rule contained in appendix 2,” the ALJ was correct to “apply that rule to

decide whether [Garcia was] disabled,” 20 C.F.R. § 404.1569a(b), and to conclude




                                          4
that he was not disabled. The ALJ’s determination was supported by substantial

evidence, and the error on the incomplete hypothetical was harmless.

      AFFIRMED.




                                        5